ANDERSON, J.
This defendant was convicted solely upon the evidence of one Majors, who denied having any malice towards him, and the trial court should have permitted the defendant to show that during the same month, and previous to the day he claimed to have seen the pistol, the witness had a policeman to search the defendant in Selma, to see if he did not have a concealed pistol. This would have shown an eagerness on the part of the witness to get evidence, and an effort to make out a similar charge against the defendant, on a former occasion, and was a circumstance to go to the jury as affecting his feeling towards the accused, as well as his credibility as a witness.
Bias, however strong, is no ground for exclusion; but it may always be shown for the purpose of affecting the credibility and weight of the evidence. — 2 Wigmore on Ev. § 950; People v. Lee Ah. Chuck, 66 Cal. 622, 6 Pac. 862; Scott v. State, 113 Ala. 68, 21 South. 425; Burger *85v. State, 83 Ala. 36, 3 South. 319. It is true the trial court has considerable'discretion upon the cross-exami.nation of witnesses; but we are of the opinion that the defendant was prejudiced to reversible error by the refusal to let him show that this witness Majors had previously had him searched in order to find a pistol upon his person.
The fact that the state’s witness had previously appeared and testified in other cases, said testimony not being connected with this defendant or this offense, was no circumstance going- to his discredit in the case at bar. — Mitchell v. State, 94 Ala. 68, 10 South. 518.
The other objections and exceptions to the ruling upon the evidence are clearly without merit. For the error pointed out, the judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
Dowdell, C. J., and McClellan and Sayre, JJ., concur.